Exhibit 10.1

 

DaimlerChrysler Services North America LLC

 

FLEET LOAN AND SECURITY AGREEMENT

 

THIS FLEET LOAN, AND SECURITY AGREEMENT is entered into as of June 18, 2005, by
and between, COACH FINANCIAL SERVICES, INC. a Florida Corporation, with a place
of business at 12330 Southwest 53rd Street Cooper City Florida 33330
(“Company”), and DAIMLERCHRYSLER SERVICES NORTH AMERICA LLC, a Michigan limited
liability company, with a place of business at 1011 Warrenville Road, Lisle,
Illinois 60532 (“DCS”).

 

PART I. GENERAL PROVISIONS

 

1. PURPOSE

 

Company and DCS have entered into this Agreement for the purpose of permitting
Company to request and receive Loan Advances (as hereinafter defined) from DCS
from time to time, one or more times, the proceeds of which are to be used by
Company to purchase inventory and equipment for use in the course of Company’s
business, and/or for lease by Company to third-party Operators (as hereinafter
defined).

 

2. DEFINITIONS

 

As used herein, the following capitalized terms shall have the following
meanings:

 

2.1 Affiliate. The term “Affiliate” means any person or entity which, directly
or indirectly, (a) controls, is controlled by, or is under common control with
Company or any Guarantor, or (b) beneficially owns or holds power to direct the
voting of twenty (20%) percent or more of any class of Company’s or any
Guarantor’s capital stock or other equity interest, or (c) has twenty (20%)
percent or more of any class of its capital stock or other equity interest
beneficially owned or held, directly or indirectly, by Company or by any
Guarantor, or (d) who is a director, officer, manager, or employee of Company or
any Guarantor.

 

2.2 Agreement. The term “Agreement” means this Fleet Loan and Security
Agreement, as this Agreement may be amended, modified or supplemented from time
to time, and all addenda, exhibits, and schedules that may be referenced or
attached to this Agreement.

 

2.3 Code. The term “Code” means the Uniform Commercial Code as enacted in the
state or jurisdiction where Company is organized, or has offices or other
facilities, as the Code may be amended and replaced from time to time.

 

2.4 Collateral. The term “Collateral” means and includes all presently owned and
hereafter acquired: (a) inventory and equipment of Company financed by or
purchased from or through DCS or a DCS affiliated company, including, without
limitation, new and used automobiles, vans, trucks, truck tractors, trailers,
chassis, buses, and other motor vehicles that are subject to sale or lease by
Company, or from use by Company in the course of its business; and (b)
attachments, accessories, additions, accessions, and other parts of the
foregoing, together with all replacements, substitutions and exchanges therefor;
and (c) all proceeds and products of the foregoing, including, without
limitation, tangible chattel paper, electronic chattel paper, goods (including,
without limitation, motor vehicles, trailers, chassis and equipment taken in
trade), contract rights, leases, accounts, documents, instruments, promissory
notes, general intangibles, payment intangibles, supporting obligations, claims
and tort recoveries, moneys and insurance proceeds (in each case, to the fullest
extent provided and defined in the Code), and all proceeds of such proceeds; and
(d) all rights of Company to receive payments, credits, and other compensation
from DCS, or from any manufacturer, distributor, or supplier of Company’s
inventory or equipment financed by DCS, and all payments and credits that DCS
may owe to Company, and all funds of Company that DCS may have or retained in
its possession, whether in the form of cash collateral, reserves, contingency or
escrow amounts, or otherwise. The definitions of the types of Collateral
described in this Section 2.4 are intended to change, expand, and contract as
the definitions and descriptions of such types of collateral that are set forth
in the Code may change, expand or contract.

 

2.5 Company. The term “Company” means the Company named above, as well as
Company’s successors and assigns.

 

2.6 Default. The term “Default” shall have the meaning as defined in Section 23
of this Agreement.

 

2.7 Default Rate. The term “Default Rate” means 18% per annum, but not to exceed
the highest rate permitted by applicable law.

 

2.8 Guarantor. The term “Guarantor” means and includes each and every person and
entity guaranteeing payment of Company’s Obligations, including without
limitation, the person(s) or entity(ies) listed in Exhibit “A” attached thereto.

 

2.9 Guaranty. The term “Guaranty” means and includes that certain Guaranty or
Guaranties executed by the Guarantors in favor of DCS with respect to Company’s
Obligations.

 

2.10 Initial Loan Advance. The term “Initial Loan Advance” means the first
(initial) advance of borrowed funds by DCS to Company pursuant to this
Agreement, as referenced in Section 5 below.

 

2.11 Interest Rate. The term “Interest Rate” means the annual interest rate that
applies to each Loan Advance as provided in Section 10 of this Agreement and in
a Request for Loan Advance form.

 

2.12 DCS. The term “DCS” means DaimlerChrysler Services North America LLC, and
its successors and assigns.

 

2.13 Loan. The term “Loan” means and includes the aggregate total outstanding
unpaid amount of all Loan Advances, including past, current and future Loan
Advances, made subject to this Agreement.

 

2.14 Loan Advance. The term “Loan Advance” means and includes any and all loan
amounts advanced by DCS to Company, from time to time, one or more times,
pursuant to the terms of this Agreement.

 

2.15 Loan Documents. The term “Loan Documents” means and includes the documents
listed in Section 5 of this Agreement.

 

2.16 Note. The term “Note” means the Company’s promissory note, if required by
DCS, executed in connection with this Agreement, and evidencing Company’s
Obligations to pay principal and interest on Loan Advances made pursuant hereto.

 

2.17 Obligations. The term “Obligations” means and includes: (a) the Company’s
obligation to pay principal and interest to DCS under the Loan; (b) the
Company’s obligation to pay additional fees, costs, expenses, and other amounts
provided for under this Agreement, under the Company’s Note (if required), and
under the other Loan Documents, and (c) any and all other indebtedness,
liabilities, and obligations of every nature and kind that Company and/or its
Affiliates may now and in the future owe to or incur in favor of DCS, whether
direct or indirect, absolute or contingent, and whether now due or hereafter
owing, including, but without limitation, obligations arising under a guaranty
of loans and indebtedness of third parties.

 

2.18 Operator. The term “Operator” means and includes any third-party lessee to
whom Company may lease the Company’s inventory or equipment purchased with the
proceeds of Loan Advances.

 

2.19 Subsequent Loan Advance. The term “Subsequent Loan Advance” means each
additional (subsequent) Loan Advance that DCS may make to Company, as referenced
in Section 6 of this Agreement.

 

All terms not otherwise defined in this Agreement have meanings provided in the
Code, and as found in other laws, and as used in the commercial practices of the
State of Illinois. In this Agreement, singular words include the plural, and
plural words include the singular.



--------------------------------------------------------------------------------

DaimlerChrysler Services North America LLC

FLEET LOAN AND SECURITY AGREEMENT

 

PART II. LOAN PROVISIONS

 

3. REQUESTS FOR LOAN ADVANCES

 

So long as no Default exists, and until such time as DCS may elect to terminate
Company’s ability to request future Loan Advances as provided in Sections 25(b)
and 31.2 below, Company may, from time to time, one or more times, request DCS
to extend credit in the form of Loan Advances, the proceeds of which shall be
used by Company: (a) to purchase inventory and equipment for use by Company in
its business activities, and/or for lease by Company to third-party Operators;
and (b) for such other purposes as DCS may agree to within DCS’ sole discretion.
Requests for Loan Advances must be submitted by Company in accordance with
procedures established by DCS from time to time, and may be submitted by any
officer or person purporting to be an authorized representative of Company. Each
request must be submitted under a written form of a Request for Loan Advance in
the form attached as Exhibit “B”.

 

COMPANY UNCONDITIONALLY AGREES AND ACKNOWLEDGES THAT DCS HAS NO OBLIGATION
WHATSOEVER, UNDER THIS AGREEMENT OR OTHERWISE, TO MAKE LOAN ADVANCES TO COMPANY
UNDER ANY CIRCUMSTANCE. DCS’ DECISION TO DO SO SHALL ALWAYS BE SOLELY WITHIN
DCS’ SOLE JUDGMENT AND DISCRETION, AND DCS MAY REFUSE TO MAKE LOAN ADVANCES TO
COMPANY, AND MAY LIMIT THE PURPOSE OR PURPOSES FOR WHICH THE PROCEEDS OF A LOAN
ADVANCE MAY BE USED, AND MAY LIMIT THE AMOUNT OF AGGREGATE LOAN ADVANCES, OR THE
AMOUNT OF ANY SINGLE LOAN ADVANCE, FOR ANY OR NO REASON, WITH OR WITHOUT CAUSE.

 

Nothing under this Agreement, or under an existing or future agreement or
understanding between the parties, whether in writing or in the form of oral
statements, or any conduct or course of dealing on the part of DCS, or on the
part of DCS’ officers, employees, agents, or attorneys, may be construed by
Company, or by Company’s owners, principals, or management officials, or by any
Guarantor, or by any court of law or in arbitration, to in any way obligate or
commit DCS to make Loan Advances to Company, or to amend, alter, or in any way
modify the discretionary nature of the lending relationship between DCS and
Company. Company and each Guarantor recognize that the above provisions are
essential, bargained-for, covenants, which may not be waived or modified under
any circumstances.

 

4. FUNDING OF LOAN ADVANCES

 

DCS may make the Loan Advance proceeds available to Company in the form of
checks or drafts payable to Company’s order, or in the form of direct EFT
deposits into Company’s designated deposit account with Company’s bank.
Alternatively, DCS may elect to pay all or a portion of the Loan Advance
proceeds directly to the manufacturer or distributor of the inventory or
equipment to be purchased by Company with such proceeds. DCS may delay funding
the requested Loan Advance until DCS is satisfied that all required conditions
necessary to fund the Loan Advance have been satisfied, or until the third
business day following receipt of the Request for Loan Advance from Company,
whichever is longer.

 

5. INITIAL LOAN ADVANCE

 

DCS will not make the Initial Loan Advance to Company unless and until DCS shall
have first received duly executed copies of each of the following Loan
Documents:

 

  (a) This Agreement, together with all Exhibits thereto.

 

  (b) If required by DCS, Company’s Note executed in connection with this
Agreement*.

 

  (c) The Guaranty of each Guarantor.

 

  (d) Certified copies of the organizational documents of Company and of each
business entity Guarantor.

 

  (e) Certifications from the state of organization of Company and of each
business entity Guarantor that such entities are in existence and in good
standing in their respective states of organization.

 

  (f) Secretary’s certificate(s) and certifying resolutions of the board of
directors or governing body of Company, and of each business entity of
Guarantor, authorizing the Loan and Company’s execution of this Agreement and of
each other Loan Document, or such other evidence of authority as may be
acceptable to DCS and its counsel.

 

  (g) UCC search results, and tax and judgment lien searches, in form and
substance satisfactory to DCS and its counsel.

 

  (h) Evidence of the filing of UCC-1 financing statements perfecting security
interests in favor of DCS in all of the Collateral.

 

  (i) UCC-3 termination statements, subordination agreements, and/or
intercreditor agreements for all UCC-1 financing statements filed of record
against Company.

 

  (j) A life insurance assignment and other documents as DCS may require in
connection therewith, duly executed by Company or the owner of such policy, and
acknowledged by the insurance company.

 

  (k) Evidence satisfactory to DCS of the insurance required by this Agreement,
and by the other Loan Documents, together with loss payable endorsements, duly
executed by the insurer or broker.

 

  (l) Copies of all financial statements of Company and of each Guarantor
requested by DCS.

 

  (m) Such mortgagee and landlord waivers as DCS may deem necessary regarding
locations at which the Collateral is or will be stored or located.

 

  (n) Such other agreements, consents, waivers, documents and certificates as
DCS and its counsel may request.

 

6. SUBSEQUENT LOAN ADVANCES

 

DCS will not make a Subsequent Loan Advance to Company unless and until DCS is
assured to DCS’ satisfaction that:

 

  (a) both immediately before and immediately after the funding of such a
Subsequent Loan Advance, no Default, or event or condition which with the giving
of notice, the passage of time, or both, would become a Default, shall have
occurred and be continuing;

 

  (b) no material adverse change in Company’s and each Guarantor’s properties,
assets, liabilities, business, operations, prospects, income or condition
(financial or otherwise), shall have occurred since the date of this Agreement;
and

 

  (c) all of the representations and warranties made by Company and by each
Guarantor in this Agreement and/or in any other Loan Document, shall be true and
correct in all material respects on and as of the date such Loan Advance is
made.

 

Each request for a Subsequent Loan Advance shall be made in accordance to
procedures established by DCS from time to time, and shall be deemed to be a
representation and warranty by Company on the date of each Subsequent Loan
Advance as to the facts specified in clauses (a), (b) and (c) above.

 

--------------------------------------------------------------------------------

* Promissory notes may be required if Company has its principal offices in
Alabama, Florida,, South Carolina, Texas, Vermont, and West Virginia.

 

- 2 -



--------------------------------------------------------------------------------

DaimlerChrysler Services North America LLC

FLEET LOAN AND SECURITY AGREEMENT

 

7. LINE OF CREDIT; MAXIMUM LOAN AMOUNT

 

The Loan is a “revolving line of credit” under which Company may request and
receive Loan Advances from DCS, from time to time, one or more times, up to an
established credit limit, and then to repay, and then to reborrow on a recurring
basis. The maximum principal balance of Company’s Loan may not exceed Company’s
established credit limit as internally determined by DCS from time to time
within DCS’ sole and absolute discretion. DCS may further list the amount of any
single Loan Advance.

 

8. OVER-LOAN ADVANCES

 

If at any time the unpaid outstanding principal balance of Company’s Loan should
exceed Company’s maximum credit limit, or if DCS should agree to advance
additional funds to Company in excess of such maximum credit limit, such excess
or over-advance shall be payable by Company immediately upon demand by DCS.
Company agrees that any agreement or commitment by DCS to make any over-advance,
or DCS’ failure to make demand on Company for payment of any excess or
over-advance, shall not be construed as a waiver of DCS’ right to subsequently
demand immediate payment of such excess or over-advance, it being understood
that such demand may be made by DCS at any time, and within DCS’ sole
discretion.

 

9. PROMISE TO PAY

 

Company unconditionally promises to pay DCS the principal amount of each and
every Loan Advance that DCS may extend to Company, together with interest as
provided in Section 10 below. Unless otherwise required by DCS, it shall not be
necessary for Company to execute one or more Notes to evidence Company’s
obligation to pay principal and interest on Loan Advances made pursuant to this
Agreement. Company agrees that DCS’ internal records, including DCS’ daily
computer print-outs, shall serve for all purposes as conclusive evidence of the
outstanding principal balance of all Loan Advances, as well as the amount of
interest, fees and charges that may be owed to DCS at any time, and from time to
time under this Agreement.

 

10. INTEREST

 

10.1 Interest on Loan Advances. So long as no Default has occurred, each Loan
Advance shall bear interest at the Interest Rate set forth in each Request for
Loan Advance accepted by DCS, with interest accruing from the date of each Loan
Advance until the date the Loan Advance is paid in full. Following a Default,
all Loan Advances shall bear interest at the Default Rate until paid.

 

10.2 Interest Computation. Interest will be assessed by application of a daily
interest factor to the unpaid principal balance of each Loan Advance, as
outstanding from time to time. The daily interest factor is to be determined by
dividing the then applicable Interest Rate by 360 and then applying such daily
interest rate over the number of days elapsed in a calendar year of 365 days, or
366 days in a leap year.

 

10.3 Interest Savings Clause. Under no circumstances will the Interest Rate, or
the amount of interest, or the amount of other fees and charges that may be
characterized as interest, that are or may be payable by Company under this
Agreement, be more than the maximum rate or amount permitted by applicable law,
it being DCS’ intent to strictly comply with all laws relating to interest and
usury. Accordingly, and notwithstanding any provision of this Agreement to the
contrary, Company will not be obligated to pay, nor will DCS accept payment of,
interest or fees and charges in excess of those allowed by applicable law in any
form and in any amount. However, should DCS receive interest or other fees and
charges in excess of those allowed by applicable law, DCS may at its option
refund the amount erroneously paid, or DCS may credit that amount to Company’s
then Obligations.**

 

11. REPAYMENT OF LOAN ADVANCES

 

11.1 Repayment Terms. The repayment terms that apply to each Loan Advance shall
be set forth in each Request for Loan Advance accepted by DCS, and shall be
reflected in each pertinent Request for Loan Advance form submitted by Company.

 

11.2 Voluntary Prepayments. Company shall have the right to prepay, at any time
and without penalty, and in whole or in part, the unpaid principal balance of
all Loan Advances extended under this Agreement, at which time Company shall
further pay DCS any then accrued and unpaid interest with respect to the prepaid
amount.

 

PART III. SECURITY AGREEMENT PROVISIONS

 

12. GRANT OF SECURITY INTEREST

 

Company hereby grants to DCS a continuing security interest in, and a lien on
all of Company’s present and future rights, title and interest in and to the
Collateral, which security interest shall secure the prompt and punctual payment
and satisfaction of all Obligations in favor of DCS, whether such Obligations
arise out of Company’s Loan subject to this Agreement, or out of other loans,
indebtedness, obligations and liabilities that Company and/or its Affiliates may
now and in the future owe to, or incur in favor of DCS. DCS’ security interest
and rights in the Collateral shall continue until all Obligations have been
fully paid and satisfied, and DCS has affirmatively terminated its security
interest in the Collateral as provided in Section 31.3 below.

 

13. ACKNOWLEDGMENT OF CROSS-COLLATERALIZATION AND CROSS-DEFAULT

 

Company acknowledges and agrees that the Collateral secures the prompt and
punctual payment and satisfaction of all Obligations in favor of DCS, which
includes all indebtedness, liabilities, obligations, present or future, of every
kind or nature, owed by Company and/or its Affiliates to DCS, whether direct or
indirect, absolute or contingent, now existing or due and owing, or in the
future existing, due or owing, including, without limitation, those arising
under a guaranty of a loan of a third-party. In addition, Company acknowledges
that the occurrence of a default under any other indebtedness or obligation of
Company, or of any Guarantor, or of any Affiliate, to DCS, shall also constitute
a Default under this Agreement

 

14. OWNERSHIP OF COLLATERAL/LIEN PRIORITY/PERFECTION

 

14.1 Ownership. Except for the security interest granted in favor of DCS in this
Agreement, Company has, or will continue to have, full title to and ownership of
the Collateral free from any lien, security interest, encumbrance or claim, and
Company will, at Company’s cost and expense, defend any action that may affect
DCS’ security interest in, or Company’s title to and ownership of the
Collateral. Company shall not, without DCS’ prior written consent. The Company
shall not sell, assign, transfer, lease, convey or otherwise dispose of any of
the Collateral, except that Company may lease items of inventory to third-party
Operators in the ordinary course of Company’s business. Company further agrees
not to do anything or permit anything to be done that would in any way impair
DCS’ security rights and interest with respect to the Collateral.

 

14.2 Financing Statements; Perfection. Except for financing statements of record
as of the date of this Agreement, and except for any financing statements
required in connection with the financing or purchase of equipment from any
direct seller of such equipment, no financing statements covering the
Collateral, or any part or proceeds of the Collateral, are on file in any public
office. DCS may file whatever financing and continuation statements, amendments,
and other documents, and DCS may take whatever additional actions DCS reasonably
deems to be necessary and proper to perfect and continue perfection of DCS’
security interest in the Collateral. To the extent that DCS may have previously
filed a financing statement affecting any of the Collateral, Company ratifies
and confirms DCS’ authority to do so, and the contents and binding effectiveness
of such statement. Company shall reimburse DCS for all reasonable expenses
incurred with respect to perfection and continuation of the perfection of DCS’
security interest.

 

--------------------------------------------------------------------------------

** The following provision applies to Texas companies only. The Interest Rate
contracted for, charged, to be received, are limited by, and shall not exceed
the applicable quarterly ceiling which is from time to time in effect under
Chapter 3.3 of the Texas Finance Code, as amended, such quarterly ceiling to be
adjusted on the first day of calendar quarter. The parties elect not to be
governed by Chapter 346 of the Texas Finance Code.

 

- 3 -



--------------------------------------------------------------------------------

DaimlerChrysler Services North America LLC

FLEET LOAN AND SECURITY AGREEMENT

 

15. MAINTENANCE OF COLLATERAL

 

Company warrants, covenants and agrees that the Collateral is and shall continue
to be used in Company’s business, or for any other purpose authorized by DCS in
writing, and shall not be used by Company, or (with DCS’ permission) by any
third-party Operator or other person, for personal, household or agricultural
uses or purposes. All Collateral will be maintained in good repair, and in a
commercially acceptable and usable condition, and Company, and each third-party
Operator, or other person, will not use the Collateral in violation of any
statute or ordinance. DCS will have the right to examine and inspect the
Collateral at any reasonable time. In addition, Company shall also immediately
notify DCS of any change in the location of Company’s business or the location
where any of the Collateral is kept and maintained when not in use elsewhere.

 

16. COLLATERAL INSURANCE

 

Company shall maintain fire and other risk insurance, public liability
insurance, and such other insurance coverages that DCS may require with respect
to the Collateral, and with respect to Company’s other properties and business
operations, in such forms, amounts, coverages, and with such insurance companies
that may be reasonably acceptable to DCS. If requested by DCS, Company shall
deliver to DCS from time to time policies or certificates of insurance in form
satisfactory to DCS, including stipulations that coverages will not be cancelled
or diminished without at least thirty (30) days prior written notice to DCS. In
connection with all policies of insurance covering assets in which DCS holds or
is offered a security interest, Company shall list DCS as an additional insured
party, and shall provide DCS with such lender’s loss payable and other
endorsements as DCS may require, providing that coverage with respect to DCS’
interest may not be impaired or adversely affected in any way by any act,
omission or default by Company, or by any other person. Company further agrees
to provide DCS with proof satisfactory to DCS that Company has purchased
required insurance, and that such insurance remains in effect at all pertinent
times so long as the Loan remains unpaid and outstanding.

 

17. ADDITIONAL PROTECTIVE ADVANCES

 

Should Company for any reason fail to do what is required by Company under this
Agreement, or otherwise, DCS may, at its sole option and discretion, without any
obligation to do so, take whatever actions on Company’s behalf as DCS may deem
to be necessary and proper to permit DCS to obtain full recovery and payment of
all Obligations in favor of DCS. Specifically, but without limitation, DCS may:
(a) purchase and maintain insurance on the Collateral and on Company’s other
properties and assets, and with respect to Company’s business operations; (b)
pay taxes and governmental assessments on Company’s behalf; and (c) compromise
or otherwise satisfy any claim that a third party may assert against any of the
Collateral, or against Company or its properties. All additional sums that DCS
may advance for such purposes, together with interest at the Default Rate, will
be considered an additional Obligation subject to and secured by this Agreement.

 

18. LEASES OF COMPANY’S INVENTORY

 

Company may not lease any of Company’s inventory purchased with the proceeds of
Loan Advances to a third-party Operator without: (a) first notifying DCS in
writing of Company’s intention to do so; and (b) providing DCS with (i) the
Operator’s name and address, (ii) the terms of the lease, including the amount
of periodic lease payments, and the term (length) of the lease, and (iii) proof
of the Operator’s qualifications/licensure and of insurance; and (c) obtaining
DCS’ prior written consent to such a lease. Company shall assure that the
Operator is the primary operator of the leased inventory, and that the Operator
will not sublease the inventory to any other person or entity. Company shall
further assure that the Operator is properly qualified/licensed to operate the
leased inventory in all pertinent jurisdictions, and that the Operator purchases
and maintains insurance on the leased inventory, as well as public liability
insurance, in such amounts and with such coverages as DCS may require. Company
shall additionally assure that the Operator properly maintains and operates the
leased inventory, and otherwise complies fully with the requirements of the
lease.

 

DCS’ RIGHTS AND SECURITY INTERESTS IN COMPANY’S LEASED INVENTORY SHALL AT ALL
TIMES BE SUPERIOR TO ANY RIGHTS THAT AN OPERATOR MAY ACQUIRE UNDER ANY LEASE.
All leases of Collateral shall be stamped with a DCS stamp and shall contain an
affirmative statement to the foregoing effect, and Company shall require each
lessee to execute a form of written acknowledgement thereof in favor of DCS in
such form as DCS may require.

 

Company further recognizes and agrees that all rental and lease payments that
the Operator may be obligated to pay to Company under such a lease, are and
shall remain subject to DCS’ security interest in Collateral as granted under
Section 12 of this Agreement. Company agrees that DCS shall have the right, both
before and after the occurrence of a Default, to notify the Operator and to
instruct that all lease payments be made directly to DCS (rather than to
Company) to be applied against Company’s then outstanding Obligations.

 

PART IV. COVENANTS

 

19. REPRESENTATIONS AND WARRANTIES

 

Company represents and warrants to DCS, as of the date of this Agreement is
executed, and as of the date of each Loan Advance, that:

 

  (a) Company is a duly organized under the laws of its jurisdiction of
organization, and possesses all necessary and lawful authority and power to
carry on its business, and to comply with the terms, covenants and conditions of
this Agreement, of any and all documents, instruments and agreements, to which
Company is a party, evidencing, securing or pertaining to all or any part of the
Loan, including, without limitation, any extensions, renewals or modifications
thereof. Company is qualified and fully licensed to do business, and is in good
standing in each jurisdiction where the nature of Company’s business requires
Company to be so qualified or licensed.

 

  (b) Company is duly authorized to execute and deliver this Agreement, and is
and will continue to be duly authorized to borrow funds, and to perform all of
Company’s Obligations in favor of DCS.

 

  (c) Neither the execution and delivery of this Agreement, nor consummation of
any of the transactions herein contemplated, nor compliance with the terms and
provisions thereof, will contravene any provision of law, statute, rule or
regulation to which Company is subject or any judgment, decree, license, order
or permit applicable to Company, or will conflict or will be inconsistent with,
or will result in any breach of any of the terms of the covenants, conditions or
provisions of, or constitute a delay under any other obligation of Company, or
result in the creation or imposition of a lien (except liens in favor of DCS)
upon any Collateral.

 

  (d) No consent, approval, authorization or order of any court or governmental
authority or third party (other than those which have been obtained prior to the
date hereof and of which Company has notified DCS in writing on the date hereof)
is required in connection with the execution and delivery by Company of this
Agreement.

 

  (e) This Agreement, when duly executed and delivered, will be the legal and
binding obligations of Company, except as may be limited by applicable
bankruptcy, insolvency, rearrangement, moratorium, reorganization, liquidation,
conservatorship or similar debtor relief laws of general application and the
power of courts to award damages in lieu of granting equitable remedies.

 

  (f) All balance sheets, statements of profit and loss, and other financial
data, which have been or will be furnished by Company to DCS, fairly present the
financial condition of Company’s business as of the date or dates stated, and
the results of Company’s operations for the periods for which the same are
furnished. All other information, reports, papers, and data furnished or to be
furnished by Company, or its representatives, or by each Guarantor, to DCS, are
and will be

 

- 4 -



--------------------------------------------------------------------------------

DaimlerChrysler Services North America LLC

FLEET LOAN AND SECURITY AGREEMENT

 

accurate and correct in all material respects, and complete insofar as a
completeness may be necessary to give DCS a true and accurate knowledge of the
subject matter. Unless DCS otherwise agrees in writing, all financial statements
are and will be prepared in accordance with generally accepted accounting
principles.

 

  (g) Other than previously disclosed to DCS in writing, there is no litigation
or legal, administrative, or tax proceedings, investigations or other actions or
matters pending, or to the knowledge of Company, threatened against or affecting
Company, or any Guarantor, or their properties or assets, the outcome of which
could have a material adverse effect on Company’s or Guarantor’s financial
condition or business.

 

  (h) Unless DCS otherwise agrees in writing, and subject to the filing of
financing statements in all proper locations and the filing of continuation
statements when and to the extent required by the Code, DCS has and will
continue to have a first priority security interest in all of the Collateral.

 

  (i) To the best of Company’s knowledge, all tax returns and reports of Company
that are or were required to be filed, have been filed, and all taxes,
assessments and other governmental charges have been paid in full, except those
presently or to be contested in good faith for which adequate reserves have been
provided.

 

  (j) No Default exists under this Agreement, and no event exists which with the
lapse of time and failure to cure would become a Default.

 

20. SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 

DCS, without independent investigation, is relying, and will continue to rely
upon the representations and warranties of Company in making Loan Advances to
Company. The representations and warranties contained in this Agreement will
remain in full force and effect until such time as all of Company’s Obligations
in favor of DCS are fully paid and satisfied and DCS security interest is
terminated as provided in Section 31.3 below.

 

21. AFFIRMATIVE COVENANTS

 

Until the full and final payment and performance of all of Company’s Obligations
in favor of DCS, and DCS’ security interest is terminated as provided in Section
31.3 below, Company covenants and agrees to:

 

  (a) Promptly pay, or cause to be paid, when due, any and all costs and
expenses required by this Agreement, or arising in connection with the Loan,
including, without limitation, all fees for filing or recording any security
instruments or obtaining any required certificate of title.

 

  (b) Perform and comply with all terms, conditions, and provisions of this
Agreement, and promptly notify DCS if Company knows or has reason to know of any
event that may constitute or give rise to a Default.

 

  (c) Promptly notify DCS in writing of any material change in any material fact
or circumstances represented or warranted herein, or in any other document
furnished to DCS in connection with this Agreement.

 

  (d) Conduct its business affairs in a reasonable and prudent manner, and in
compliance with all applicable federal, state, and municipal laws, ordinances,
rules, and regulations.

 

  (e) Maintain all licenses, franchises, and authorizations that may be
necessary or required for Company to continue its business operations as now and
in the future conducted.

 

  (f) Maintain financial and accounting records in accordance with generally
accepted accounting principles (unless DCS otherwise agrees in writing to some
other standard).

 

  (g) Furnish, as soon as available, and in any event within one hundred twenty
(120) days after the end of each fiscal year of Company, consolidated and
consolidating balance sheets of Company and each Guarantor as of the end of such
fiscal year, and the related statements of income, retained earnings and cash
flows for such fiscal year, setting forth in each case, in comparative form, the
figures for the previous fiscal year, all such financial statements to be
prepared in accordance with generally accepted accounting principles,
consistently applied and furnished, as soon as available, and in any event
within thirty days (30) after filing with the taxing jurisdiction, a complete
copy of each federal and state income tax return of Company and each Guarantor.

 

  (h) Execute and deliver to DCS, from time to time as requested by DCS, such
other documents as shall reasonably be necessary to provide the rights and
remedies to DCS granted or provided for in this Agreement or any other Loan
Documents executed by the Company in favor of DCS.

 

  (i) Furnish, or cause to be furnished to DCS such other information, not
otherwise required in this Agreement, with respect to the business affairs,
assets and liability of Company, as DCS shall from time to time require.

 

  (j) Permit DCS to examine, audit, and copy Company’s books, records, ledgers,
computer files, and programs at all reasonable times, and answer all questions
and inquiries, and to provide DCS with such additional documentation as DCS may
request.

 

  (k) Immediately notify DCS in writing of any change in location of any of
Company’s principal place of business, state of organization, or any change in
Company’s legal name, or any change in the location where Company’s books and
records are kept, or the location where the Collateral or leased Equipment may
be located when not in use elsewhere.

 

  (l) Promptly pay when due all contractual obligations calling for payment of
money, and all claims, assessments and charges which constitute, or, if unpaid,
may become a lien, charge or encumbrance upon Company’s business or any of
Company’s property or assets.

 

  (m) Except for any taxes or assessments which Company has actually contested
and which contest or challenge Company continues to diligently pursue, all
federal, state, local, and other taxes, assessments, fees and other governmental
charges imposed upon Company or on the Collateral or any portion thereof which
are due and payable, have been paid or will be paid before they are delinquent.

 

22. NEGATIVE COVENANTS

 

Until the full and final payment of all of Company’s Obligations in favor of
DCS, and until DCS’ security interest is terminated as provided in Section 31.3
below, Company covenants not to do any of the following, without DCS’ prior
written consent:

 

  (a) engage in any business activity substantially different from those in
which Company is presently engaged;

 

  (b) cease operations;

 

  (c) liquidate, merge, transfer, acquire, or consolidate with any other entity;

 

  (d) permit any change to take place in the controlling ownership of Company;

 

  (e) change its name or any assumed business or trade name under which Company
operates;

 

  (f) dissolve or transfer any of Company’s properties or assets other than the
ordinary course of Company’s business;

 

  (g) change the location of Company’s principal place of business or state of
organization; or

 

  (h) change of Company’s legal structure.

 

PART V. DEFAULT PROVISIONS

 

23. DEFAULT

 

The following are events of Default under this Agreement:

 

  (a) Should Company fail to pay any principal of, interest on, or other amount
due with respect to the Loan as and when the same shall be due and payable.

 

- 5 -



--------------------------------------------------------------------------------

DaimlerChrysler Services North America LLC

FLEET LOAN AND SECURITY AGREEMENT

 

  (b) Should Company, or any Guarantor, or any Affiliate, default on (i) any
other present or future loan, indebtedness, or obligation to, or under any
agreement with or in favor of DCS, including without limitation, any loan,
lease, line of credit, guaranty, purchase agreement, or (ii) any other present
or future agreement, document or instrument proposing to grant DCS a lien upon
any property of Company, or of any Guarantor, or of any Affiliate.

 

  (c) Should Company fail to punctually and properly perform any covenant,
agreement, obligation or condition contained in this Agreement, or any other
Loan Document, and such failure shall remain unremedied for ten (10) days after
the earlier of (i) the date that DCS sends Company written notice specifying
such failure or (ii) any officer of Company obtains knowledge of such failure,
except for any failure to make any payment with respect to which there shall be
no cure period.

 

  (d) Should any representation or warranty made by Company under this
Agreement, or in any other Loan Document, be or become untrue or incorrect in
any material respect.

 

  (e) Should this Agreement, or any other Loan Document, at any time and for any
reason, cease to be in full force and effect, or is declared to be null and void
by a court of competent jurisdiction, or should the validity or enforceability
of this Agreement or any Loan Document be contested or denied by Company and/or
by any Guarantor, or should the transactions contemplated hereunder or thereby
be contested by Company and/or any Guarantor, or should Company or any Guarantor
deny that it has any further liability or obligation hereunder or thereunder.

 

  (f) Should Company or any Guarantor (a) voluntarily commence any proceeding or
file any petition seeking relief under Title 11 of the United States Code or any
other Federal, state or foreign bankruptcy, insolvency, receivership,
liquidation or similar law, or (b) consent to the institution of, or fail to
contravene in a timely and appropriate manner, any such proceeding or the filing
of any such petition, or (c) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator or similar official of itself or of a
substantial part of its Property, or (d) file an answer admitting the material
allegations of a petition filed against itself in any such proceeding, or (e)
make a general assignment for the benefit of creditors, or (f) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due, or (g) take any corporate or other action for the purpose of effecting any
of the foregoing.

 

  (g) The filing, by way of petition, if not dismissed within sixty (60) days of
such filing, or answer admitting the material allegations of any petition, or
other pleading seeking adjudication of Company or any Guarantor, whether in
bankruptcy, or an adjustment of said parties’ debts, or any other relief under
any bankruptcy, reorganization, debtor’s relief or insolvency laws now or
hereafter existing, including without limitation, a petition or answer seeking
reorganization or admitting the material allegations of a petition filed against
any of said parties in any bankruptcy or reorganization proceeding, or the act
of said parties in instituting or voluntarily being or becoming a party to any
other judicial proceedings intended to effect a discharge of the debts of any of
said parties, in whole or in part, or a postponement of the maturity of the
collection thereof, or a suspension of any of the rights or powers of a trustee
or of any of the rights or powers granted to the holder hereof herein, or in any
other documents executed in connection therewith;

 

  (h) Any levy, attachment, or seizure of any Collateral, or any execution,
attachment, sequestration, or write is filed, levied, or attached to any
Collateral.

 

  (i) A material adverse change shall occur with respect to Company and/or
Guarantor, or their property, business or prospects.

 

24. WAIVERS

 

The acceptance by DCS at any time and from time to time of partial payment on
the Loan shall not be deemed to be a waiver of any Default then existing. No
waiver by DCS of any Default shall be deemed to be a waiver of any other Default
nor shall any such waiver by DCS be deemed to be a continuing waiver. No delay
or omission by DCS in exercising any right, power, privilege or remedy under
this Agreement, or any other Loan Document or otherwise, shall impair any such
right, power, privilege or remedy, or be construed as a waiver thereof or any
acquiescence therein, nor shall any single or partial exercise of any right,
power, privilege, or remedy preclude further exercise thereof, or the exercise
of any other right, power, privilege or remedy available to DCS.

 

25. REMEDIES UPON DEFAULT

 

Should a Default occur, DCS may, at its election, do any one or more of the
following:

 

  (a) Without prior notice, demand, protest, or presentment, all of which are
waived by Company, accelerate payment of, and declare the entire unpaid balance
of the Loan and all other Obligations in favor of DCS, to be immediately due and
payable.

 

  (b) Terminate Company’s ability to request and obtain additional Loan Advances
under this Agreement.

 

  (c) Require Company to assemble the Collateral and make it available to DCS at
any place to be designated by DCS that is reasonably convenient to both parties.

 

  (d) With prior notice to Company, take possession of the Collateral, and at
the option of DCS, exercise any and all remedies allowed by this Agreement,
including, but not by way of limitation, reduce any claim to judgment, foreclose
or otherwise enforce DCS’ liens by any available judicial or nonjudicial
procedure. In addition, DCS, in its sole discretion, shall have the right, at
any time, to employ and have present on Company’s premises one or more
custodians selected by DCS, each of whom shall have the right to exercise any
and all of DCS’ rights under this Agreement. Company expressly agrees to
cooperate with any such custodian to do whatever DCS may reasonably request by
way of leasing warehouses or otherwise preserving any Collateral.

 

  (e) Apply for an appropriate judicial action, appointment of a receiver or
receivers for all or any part of the Collateral, without regard to the
sufficiency of the security, without any showing of insolvency, fraud or
mismanagement on the part of Company, to protect or enforce the rights of DCS,
and Company consents to such appointment.

 

  (f) Exercise such additional default rights and remedies as may be provided
elsewhere in the Agreement, or in the other Loan Documents, and/or as may be
available to a secured party generally under the Code and under the laws of each
state or jurisdiction where the Collateral or leased Equipment may be located at
the time of or following the occurrence of a Default.

 

26. USE OR OPERATION BY DCS

 

Company hereby authorizes DCS to hold, use, disburse and apply proceeds for
payment of expenses incident to the Loan, the Collateral, and the payment or
performance of the obligations incident thereto. DCS may advance and incur such
expenses as DCS deems necessary to preserve the Collateral, the leased
Equipment, and any other security for Company’s Obligations, and all such
expenses, shall be secured by this Agreement, and payable to DCS upon demand,
together with interest thereon at the Default Rate. DCS may disburse funds at
any time, and from time to time, to persons other than Company for the purposes
specified herein irrespective of the other provisions of this Agreement. In the
event a Default occurs and is continuing, and should all or any part of the
Collateral come into the possession of DCS prior to foreclosure, DCS may use or
operate the same for the purpose of preserving it or its value, or pursuant to
the order of a court of appropriate jurisdiction, or in accordance with any
other rights held by DCS in respect thereof. DCS acknowledges that any such
actions shall be undertaken in a commercially reasonable manner. In such event,
the risk of accidental loss or damage to the Collateral shall be on Company, and
DCS shall have no liability whatsoever for failure to obtain or maintain
insurance, or to determine whether any insurance ever in force is adequate as to
amounts or as to the risks insured, or for decline in the value of the
Collateral.

 

27. DISPOSITION; APPLICATION OF PROCEEDS

 

DCS will give Company reasonable notice of the time and place of any public sale
or of the time after which any private sale or any other intended disposition of
the Collateral is to be made. The requirements of reasonable notice shall be met
if the notice is mailed, postage prepaid, to Company at least ten (10) days
before the time of sale or disposition. Expenses of retaking, holding, preparing
for sale, selling or the like shall include DCS’ reasonable attorney’s fees and
legal expense. DCS shall be entitled to apply the proceeds of any sale of all or
any part of the Collateral toward payment of the Loan in such order and manner
as DCS, in its discretion, may deem advisable. DCS shall

 

- 6 -



--------------------------------------------------------------------------------

DaimlerChrysler Services North America LLC

FLEET LOAN AND SECURITY AGREEMENT

 

account to Company for any surplus remaining after payment of the Obligations in
full, and payment of DCS’ reasonable costs and expenses, including, without
limitation, DCS’ reasonable attorneys’ fees incurred in connection with the
enforcement of DCS’ rights hereunder and the collection of the Company’s
Obligations.

 

28. RIGHT TO APPLY POSSESSORY COLLATERAL, MONIES AND CREDITS OWED TO COMPANY

 

In the event of any uncured Default, DCS shall have the right to apply against
Company’s Obligations, any and all monies, securities or other Collateral of
Company, and the proceeds thereof, then and thereafter in the possession of, or
held or received by, or in transit to DCS, from or for the account of Company,
whether for safekeeping, custody, pledge, transmission, collection or otherwise.
DCS shall have the further right, to set-off and apply against Company’s
Obligations any and all deposits (general or special) and credits of Company,
and any and all claims of Company against DCS at any time existing.

 

PART VI. ADDITIONAL PROVISIONS

 

29. POWER OF ATTORNEY

 

Company irrevocably appoints DCS as its true and lawful attorney-in-fact,
coupled with an interest, and with full power of substitution, for the purposes
of accomplishing the following actions: (a) to file, and to the extent
necessary, to sign Company’s name on any document that DCS may deem necessary
and proper to perfect, continue perfection, amend, or release DCS’ security
rights and interest; and (b) to take such other actions as may be authorized by
a court of appropriate jurisdiction. This power of attorney is given as security
for the Obligations, and the authority conferred on DCS is irrevocable and will
remain in full force and effect until this Agreement is terminated.

 

30. INDEMNIFICATION

 

Company and each Guarantor unconditionally agree to indemnify, defend, and to
save and to hold DCS, its parent, subsidiaries and affiliated companies, and
their respective officers and directors, employees, agents, and attorneys,
harmless for any and all claims, suits, obligations, damages, losses, costs and
expenses (including without limitation, DCS’ legal costs and expenses for
outside counsel), demands, liabilities, penalties, fines, and forfeitures,
arising out of or in any way occasioned by this Agreement, or any other
relationship between the parties.

 

31. TERMINATION

 

31.1 Termination by Company. Company may, at any time, and for any or no reason,
advise DCS in writing that Company will no longer request DCS to make additional
Loan Advances, subject to this Agreement.

 

31.2 Termination by DCS. Company agrees that DCS may, at any time, and for any
and no reason, advise Company in writing that DCS is no longer willing to make
additional Loan Advances, subject this Agreement. Company again recognizes that
DCS has no obligation whatsoever to make Loan Advances under this Agreement, or
otherwise, and that DCS’ agreement to do so shall be purely discretionary on
DCS’ part.

 

31.3 Termination of DCS’ Security Rights and Interests. DCS will have no
obligation whatsoever to cancel or otherwise terminate its continuing security
interest in the Collateral, or of releasing the Guarantors under their
respective Guaranties, unless and until DCS is completely satisfied that all of
Company’s Obligations secured by this Agreement have been fully paid and
satisfied. Only then may DCS agree to cancel and release its security interest
from the public records, and to release each Guarantor from their respective
Guaranties.

 

32. GOVERNING LAW

 

Except where preempted by the laws of the United States, the laws of the State
of Illinois (irrespective of the conflict of laws principles of that state)
shall govern the validity, construction, enforcement and interpretation of this
Agreement, Company’s Note (if required), all of the other Loan Documents.

 

33. NOTICE

 

Whenever this Agreement requires or permits any notice, demand or request by one
party to another, it shall be in writing, enclosed in an envelope, addressed to
the party to be notified at the address set forth on the signature page to this
Agreement (or at such other address as may have been designated by a party by
written notice to the other party), properly stamped, sealed and deposited in
the United States mail or sent by overnight courier. Notice shall be deemed to
have been given or the demand or request made on the third day after such notice
has been deposited in the mails or one day after such notice is placed with such
overnight courier, as stated above.

 

In addition, any notice may be sent via fax and email, provided a hard copy of
such fax or email is placed in the U.S. Mail within twenty-four (24) hours after
the sending of such fax or email. Notice by fax shall be deemed to have been
given at the time and date shown on any acknowledgment produced by the fax
machine that the notice was successfully sent to a fax number provided by the
party to whom the notice is sent. Notice by e-mail shall be deemed to have been
given at the date and time of transmission to the e-mail address provided by the
party to whom the e-mail is sent, unless the e-mail transmission indicates that
it was not received or other indication that the party to whom it was sent did
not promptly receive the e-mail.

 

Any party may change the address, fax number, or email address to which notices
to such party may be sent by delivering notice of such change in the manner
provided for in this Section.

 

34. CAPTION HEADINGS

 

Caption headings under this Agreement are for convenience purposes only and are
not to be used to interpret or define the provisions of this Agreement.

 

35. UNCONDITIONAL AND IRREVOCABLE NATURE OF AGREEMENT TO CONSENT

 

Company’s and each Guarantor’s covenants, agreements, and consents under this
Agreement and under each Guaranty are unconditional and irrevocable, and may not
be withdrawn or otherwise revoked by Company or by a Guarantor under any
circumstance, other than as a result of DCS’ prior written consent, which DCS
has the right to reject or withhold for any or no reason.

 

36. SOLE DISCRETION OF DCS

 

Whenever DCS’ consent or approval is required under this Agreement or under any
Loan Document, DCS’ decision whether or not to consent or approve will be in the
sole and exclusive discretion of DCS, and DCS’ decision will be final and
conclusive.

 

37. RELATIONSHIP OF THE PARTIES

 

Company and each Guarantor agree that nothing under this Agreement, or any
course of dealings between DCS and Company, shall be construed as a
representation or warranty, express or implied to any party by DCS, and no
condition hereof shall be construed so as to deem the relationship between
Company and DCS to be anything other than that of a borrower and lender and
lessor and lessee,.

 

38. ASSIGNMENT

 

This Agreement shall be binding on the parties’ respective successors and
assigns. Notwithstanding the foregoing, Company may not assign its rights or
obligations hereunder without DCS’ prior written consent. DCS may assign its
rights hereunder upon prior written notice to Company.

 

39. INVALID PROVISIONS

 

If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws effective during the term of this
Agreement, the legality, validity and enforceability of the remaining provisions
of this Agreement shall not be affected thereby, and in lieu of each such
illegal, invalid or unenforceable provision, there shall be added automatically
as a part of this Agreement a provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible and be legal, valid and
enforceable.

 

- 7 -



--------------------------------------------------------------------------------

DaimlerChrysler Services North America LLC

FLEET LOAN AND SECURITY AGREEMENT

 

40. PRIOR AGREEMENTS SUPERSEDED; CHANGES IN WRITING

 

This Agreement constitutes the sole agreement of the parties and supersedes any
prior understandings or written or oral agreements between the parties
respecting the revolving line of credit which is the subject matter of this
Agreement, including without limitation, any and all documentation executed by
Company and DCS for any loans or advances under Company’s previous line of
credit, if any. This Agreement may not be changed, waived, discharged or
terminated without an instrument in writing signed by the party against whom the
change, waiver, discharge or termination is sought.

 

41. COSTS AND EXPENSES

 

Company agrees to pay DCS upon request all out of pocket costs and expenses and
all attorneys fees and expenses incurred by DCS in connection with (a) the
preparation, documentation, and execution of this Agreement and the other Loan
Documents, any amendment, modification, extension, renewal or restatement of
this Agreement, any Loan Document, or lease, and any waiver or consent, (b) any
Default, and (c) to represent DCS in any litigation, contest, dispute, suit or
proceeding, or to commence, defend or intervene in any litigation or proceeding
in any way relating to the Loan, any lease, the Company, any Guarantor, or any
Collateral.

 

42. JURY WAIVER

 

DCS and Company waive the right to trial by jury in any lawsuit brought by any
party against any other party.

 

COMPANY AND EACH GUARANTOR CERTIFY THAT: (1) THEY HAVE AGREED TO BE SUBJECT TO
THIS AGREEMENT AND EACH LOAN DOCUMENT, AS THEIR FREE ACT AND DEED, WITHOUT
DURESS OR COERCION; (2) THEY HAVE CONSULTED WITH AN ATTORNEY, OR HAD THE
OPPORTUNITY TO DO SO; (3) THEY HAVE CAREFULLY READ THIS AGREEMENT AND EACH LOAN
DOCUMENT, AND HAVE AGREED TO ALL THEIR TERMS AS WRITTEN; (4) THEY HAVE KNOWINGLY
CONSENTED TO ALL WAIVERS; AND (5) NEITHER DCS OR ANYONE CONNECTED WITH DCS HAS
MADE ANY STATEMENT OR PROMISE THAT MAY CONTRADICT IN ANY WAY WHAT IS WRITTEN IN
THIS AGREEMENT, OR IN ANY LOAN DOCUMENT.

 

IN WITNESS WHEREOF, the parties have executed this Fleet Loan and Security
Agreement as of the date first written above.

 

COMPANY:

  COACH FINANCIAL SERVICES, INC.

Authorized Signatory:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Address for Notices:

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

Fax Number:

 

 

--------------------------------------------------------------------------------

Email Address:

 

 

--------------------------------------------------------------------------------

 

DaimlerChrysler Services North America LLC

 

Authorized Signatory:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Address for Notices:

  1011 Warrenville Road, Suite 600     Lisle, Illinois 60532     Attn: Manager,
Dealer Credit

Fax Number:

 

 

--------------------------------------------------------------------------------

Email Address:

 

 

--------------------------------------------------------------------------------

 

Disclosures Required Under Illinois Law:

 

Unless you provide us with evidence of the insurance coverage required by your
agreement with us, we may purchase insurance at your expense to protect our
interests in your collateral. This insurance may, but need not, protect your
interests. The coverage that we purchase may not pay any claim that you make or
any claim that is made against you in connection with the collateral. You may
later cancel any insurance purchased by us, but only after providing us with
evidence that you have obtained insurance as required by our agreement. If we
purchase insurance for the collateral, you will be responsible for the costs of
that insurance, including interest and any other charges we may impose in
connection with the placement of the insurance, until the effective date of the
cancellation or expiration of the insurance. The costs of the insurance may be
added to your total outstanding balance or obligation. The costs of the
insurance may be more than the cost of insurance you may be able to obtain on
your own.

 

- 8 -